Title: John Adams to John Quincy Adams, 9 December 1792
From: Adams, John
To: Adams, John Quincy


My dear Son
Philadelphia Decr 9. 1792
This Letter will be delivered you, by Mr Roberdeau a Son of General Roberdeau my ancient Friend, lately married to Miss Blair a Daughter of Doctor Blair, whom your Mamma knows. I pray you to Shew all the Civility to Mr Roberdeau in your Power. invite him to Quincy with you to keep sunday with your Mamma and shew him Boston and Cambridge, Colledge Library Apparatus &c and give him all the Advice and Aid you can in his pursuits. I have been under Obligations to his Father.
It is Said that the Electors in Jersey have been unanimous and those of Pensilvania had but one dissentient. I have recd Returns from both but have not opened either. It is Said too from good Authority that Maryland is unanimous.
There is a general Interest taken in my Reelection in such a number of States as affects me. The Utmost Efforts of my Ennemies have undoubtedly been exerted, and what success they may have had in Virginia and the States to the southward of it, is uncertain. New York it is expected will show their vain Spite against New England. It is not Antifederalism against Federalism, nor Democracy against Aristocracy. This is all Pretext. It is N York vs N. England.
I am affectionately your Father
John Adams
